Citation Nr: 0302402	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  99-08 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for cervical and lumbar 
spine disorders, to include as secondary to a compression 
fracture of the 12th dorsal vertebra. 


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from December 1955 to 
October 1957.  His claim initially came before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a December 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  In 
September 2000 and March 2001, the Board remanded the case to 
the RO for additional development.  That development has been 
completed and the case is once again before the Board for 
review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  The veteran has been notified of the evidence he 
should obtain and which evidence VA would obtain.

2.  Service connection has been established for a compression 
fracture of the 12th dorsal vertebra.

3.  The veteran's cervical and lumbar spine disorders are not 
related to service or to his service-connected compression 
fracture of the 12th dorsal vertebra. 


CONCLUSION OF LAW

A disability involving the lumbar and cervical spine was not 
incurred in or aggravated by service, and is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a disability 
involving the lumbar and cervical spine.  He claims that 
these disorders were either incurred in service or are 
related to his service-connected compression fracture of the 
12th dorsal vertebra.  For the reasons set forth below, the 
Board disagrees and finds that the preponderance of the 
evidence is against the veteran's claim.

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, a factual 
background, and an analysis of the issue on appeal.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

The Board finds that VA has complied with the duty-to-assist 
requirement of the VCAA.  The veteran has been afforded 
several VA examinations in connection with his claim.  In 
addition, there is no indication in the record that 
outstanding medical records exist that have not been obtained 
and associated with the claims file.  The Board remanded the 
case in September 2000 to schedule the veteran for a hearing 
before the undersigned Member of the Board.  That hearing was 
held in November 2000, at which time the veteran indicated 
that he was receiving Social Security Administration (SSA) 
benefits because of his back disability.  The veteran also 
indicated that he had received treatment from several private 
physicians for his back disability.  As a result, the Board 
remanded the case again in March 2001 to obtain these 
records.  As a result, the RO obtained the veteran's SSA 
records as  well as the medical records in support of that 
claim.  The RO also obtained a statement from one of the 
veteran's private physicians.  Thus, there is no further duty 
to assist the veteran under the VCAA. 

The Board further observes that the discussions in the rating 
decision of December 1998, the statement of the case issued 
in April 1999, the supplemental statements of the case issued 
in May 1999 and October 2002, as well as various letters by 
the RO have informed the veteran of the information and 
evidence necessary to substantiate his claim.  These 
documents, in essence, explain that evidence needs to show 
that he has a current disability involving the lumbar or 
cervical spine that is related to service or to a service-
connected disability.  In May 2001 letter, moreover, the RO 
notified the veteran of the evidence he is expected to obtain 
and which evidence VA would obtain.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The veteran has 
also been notified of the provisions of the VCAA. 

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

II.  Discussion

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a).  Service connection may also be allowed on 
a presumptive basis for certain chronic diseases, such as 
arthritis, if manifested to a compensable degree within a one 
year period of discharge from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307 as amended by 67 Fed. Reg. 
67792-67793 (Nov. 7, 2002), 3.309.  In addition, a disability 
which is proximately due to or results from another disease 
or injury for which service connection has been granted, 
shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected condition by a service-
connected condition is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  38 U.S.C.A. § 1111, 1137 (West 1991).  
A preexisting injury or disease will be considered to have 
been aggravated by active duty service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2002).  Congenital or 
developmental defects are not "diseases or injuries" within 
the meaning of applicable statutes and regulations.  38 
C.F.R. § 3.303(c).  Where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  VAOPGCPREC 82-
90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985).

In this case, the veteran's service medical records include a 
December 1955 induction examination report which listed no 
abnormalities of the spine.  It was later determined, 
however, that the veteran suffered from residuals of juvenile 
epiphysitis, which was characterized as a preexisting 
congenital defect and which an examiner later indicated 
accounted for the pain in the veteran's lumbo-dorsal back 
area.  The veteran was also treated for back pain following 
an injury.  The veteran was seen in May 1957 for a nine month 
history of back pain after lifting a tub of potatoes.  The 
diagnosis was low back pain.  A physical examination in June 
1957 was within normal limits except for slight limitation of 
motion and tenderness to pressure over the left 
costovertebral angle.  A slight dorsal kyphosis was also 
noted.  An X-ray examination of the spine revealed deformity 
of the lower dorsal and upper lumbar vertebra consistent of 
Schmorl's nodes, with wedging of the vertebral bodies and 
dorsal kyphosis with vertebral body lipping; however, no 
fracture was identified.  

In November 1957, one month after his separation from active 
service, the veteran was afforded a VA examination.  The 
veteran reported low back pain since service.  Upon physical 
examination, however, no objective findings were shown.  The 
diagnosis was arthralgia (subjective only) of the lumbar 
spine.  

When examined by J.B., M.D., in November 1961, the veteran 
reported the onset of excruciating pain in the small of his 
back since lifting a tub of potatoes in June 1956.   An X-ray 
examination revealed a compression fracture of the 12th 
dorsal vertebra, a right lateral scoliosis of the lower 
thoracic and upper lumbar spine, an apparent erosion of the 
body of the 3rd lumbar vertebra, and spina bifida occulta.  
Dr. J.B. concluded that, "in all probability, [the] veteran 
is suffering from a 'painful back' which is service connected 
in view of the history given in this case; the exact nature 
of his injury cannot, without further extensive studies, 
including contrast media and myelographic studies, be 
determine at this time."

At a December 1961 VA examination, the veteran again reported 
pain in his lower dorsal and lumbar spine since 1956.  The 
diagnosis was osteoarthritis at D10 and D11, confirmed by X-
ray examination.  The veteran was hospitalized at a VA 
facility in February 1962 for observation and evaluation of 
back pain.  The veteran said he strained his back in 1956 
while lifting a tub of potatoes and experienced pain in the 
area of D12.  Upon physical examination, the veteran 
complained of tenderness over the spine at D12.  He had 
normal flexion, 5 degrees of extension, 10 degree of right 
lateral flexion, and 20 degrees of left lateral flexion.  
Some moderate muscle spasm was present.  Sensation in the 
legs was normal.  Both knee reflexes were 2+ and both ankle 
reflexes were 1+.  X-rays revealed slight compression of the 
body of D12, a Schmorl node in the body of D12 and L1, and 
some slight narrowing of the D11-D12 interspace.  The 
diagnosis was compression of body of D12, healed. 

The veteran was hospitalized by VA from September 1971 to 
October 1971 for biopsy of a small subcutaneous mass in the 
left flank.  The veteran was also diagnosed at that time with 
osteoarthritis of the cervical spine at C5 and C6.  The 
veteran did not receive any additional treatment for his 
cervical spine disorder until 1983, at which time he was seen 
at a VA facility for complaints of pain and limitation of 
motion of the cervical spine.  Objectively, the veteran had 
very limited range of motion of the cervical spine.  
Radiographs showed degenerative arthritis and narrowing at 
C5, C6 and C7.  The diagnosis was degenerative joint disease.  
None of these reports included a medical opinion concerning 
the etiology or date of onset of the veteran's 
osteoarthritis.

At a VA examination in August 1983, the veteran complained of 
pain in his back and neck.  Objective findings included 
severe guarding, mild kyphosis, slight angulation of the 
thoracic spine, and some limitation of motion of the lumbar 
and cervical spine.  X-ray examination revealed minimal 
anterior compression of T12.  The lumbar spine was normal 
except for minor degenerative spurring.  X-ray examination of 
the cervical spine revealed disc space narrowing and 
degenerative changes in the lower cervical spine at C5, C6 
and C7.  Based on these findings, the examiner concluded with 
diagnoses of (1) trapezius muscle spasm, symptomatic; (2) 
cervical spine and thoracic spine strain, symptomatic; and 
(3) osteoarthritis of the cervical spine, symptomatic, 
severe.  

A bone scan performed at St. John Medical Center in June 1994 
revealed focally increased activity in the mid-thoracic spine 
at approximately the level of T7 or T8.  
The veteran was seen at that facility in July 1994 for back 
pain diagnosed as T7 vertebral osteomyelitis and degenerative 
joint disease.  The veteran was referred to Tulsa 
Neurosurgery in July 1994, where a physician found no 
evidence of myelopathy.  The physician stated that the 
spontaneous fracture of the mid-thoracic vertebral bodies was 
certainly worrisome for a neoplastic process and perhaps less 
likely for an infectious process.  

The veteran was seen at the Tulsa Orthopedic and Sports 
Medicine Center (TO&SMC) in September 1995 for pain in his 
lower lumbar and dorsal spine.  The examining physician 
recorded the veteran's history of a compression fracture of 
T12 in service.  Since then, the veteran reported pain 
radiating distally towards the lumbar spine and proximally 
towards the cervical spine.  X-rays and a bone scan revealed 
degenerative disk disease involving multiple levels in the 
cervical, dorsal and lumbar spine area.  The physician opined 
that the veteran had significant degenerative disk disease 
involving the cervical, dorsal and lumbar spine, and that is 
was theoretically possible to have degenerative changes in 
these areas as a result of trauma, "as the one he received 
while in the service." 

The veteran was afforded a VA examination in August 1997, at 
which time the examiner reviewed the claims file.  The 
veteran told the examiner that he began experiencing neck 
pain in the 1960's and low back pain in the 1970's.  He 
underwent a cervical fusion in June 1994.  His current 
complaints involved pain throughout the entire back, but 
primarily in the low back.  A physical examination revealed 
neurological findings in both lower and upper extremities.  
The examiner diagnosed the veteran as having (1) an old 
compression fracture at T12, symptomatic; (2) postoperative 
anterior cervical fusion secondary to cervical disc disease 
with degenerative changes; and (3) chronic lumbosacral spine, 
symptomatic, with limitation of motion of the lumbosacral 
spine and degenerative changes with degenerative disc 
disease.   The examiner opined that the veteran's 
neurological changes in the lower extremities were compatible 
with lumbar radiculopathy at the low lumbar level and were 
not related to his old compression fracture of T12.  She also 
concluded that his neurological loss in the upper extremities 
were related to his cervical disc disease and were not 
related to his old compression fracture of T12. 

Another VA examiner came to the same conclusion in November 
1998 after reviewing the veteran's history and examining the 
veteran's spine.  The examiner provided a diagnosis of 
degenerative joint disease of the lumbar, thoracic and 
cervical spine.  The examiner stated that he "did not have 
enough information to say that all these injuries occurred in 
the service.  I do not believe that one spinal injury leads 
to another.  In other words I do not believe that the 
cervical or lumbar spine conditions are due to arthritis in 
the 12th thoracic spine."

At his November 2000 hearing, the veteran testified that his 
service-connected disability involving his dorsal spine 
caused his lumbar and cervical spine disorders.  He indicated 
that a Dr. T.M. told him that his service-connected 
compression fracture at T12 caused his other back problems.  
The veteran also said he was receiving SSA benefits because 
of his back disability, and that he was forced to stop 
working as a truck driver in 1991 because of his back 
disability.  He denied any intercurrent injury since service.  
He said he began experiencing problems with his cervical 
spine in the 1970's.  

Based on the veteran's testimony, the Board remanded the case 
in March 2001 to obtain a copy of the veteran's SSA records, 
including the medical records associated with that claim, as 
well as a statement from Dr. T.M.  An October 1995 disability 
determination by SSA revealed that the veteran had been 
disabled since June 1993 as a result of his osteoarthritis 
and allied disorders.  Most of the medical records associated 
with that decision are merely duplicates of records in the 
veteran's claims file.  Other records included diagnoses of 
degenerative arthritis of the lumbar, thoracic and cervical 
spine, but made no reference to the etiology or date of onset 
of these disorders.  In a November 2000 letter, Dr. T.M. 
stated that he had been treating the veteran for back pain 
for the past several years.  Dr. T.M. stated that the 
veteran's back problems were related to his initial injury in 
1956.  He explained that "it appears in reviewing his 
history that the [veteran] had significant problems at that 
time which were essentially left untreated.  He clearly had 
continued and persistent symptoms at that time and has had 
since then."    

The veteran underwent an additional VA examination in October 
2001 to determine the etiology of his lumbar and cervical 
spine disorders.  The examiner stated that she had reviewed 
the veteran's claims file, including his service medical 
records and the September 2000 opinion provided by Dr. T.M.  
Based on that review, as well as an in-depth physical 
examination, the examiner concluded with diagnoses of (1) 
degenerative disk disease of the lumbosacral spine with mild 
functional loss due to pain; and (2) status post cervical 
fusion and anterior cervical diskectomy with zero to mild 
functional loss due to stiffness.  The examiner then opined 
that the veteran's cervical spine condition was not related 
to the injury that occurred in service.  She also said it was 
not aggravated by service.  In addition, she concluded that 
it was even less likely that his degenerative joint disease 
of the lumbosacral spine was related to the thoracic spine 
injury.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.  The evidence does not establish that a 
preexisting disorder involving the lumbar and cervical spine 
was aggravated by service or resulted in a superimposed 
disease, that cervical and lumbar spine disorders were 
incurred in service, or that cervical or lumbar spine 
disorders are related to the veteran's service-connected 
compression fracture of the 12th dorsal vertebra.

Although the veteran's induction physical made no reference 
to any abnormalities of the spine, it was later determined in 
service that he suffered from juvenile epiphysitis, a 
preexisting congenital defect.  The Board thus finds that 
clear and unmistakable evidence shows that this condition 
preexisted service.  It is also clear from these records that 
this preexisting condition affected the dorsal and lumbar 
areas of the veteran's spine.  There is no indication in the 
claims folder that the cervical spine was so affected as both 
the complaints and the findings were limited to the dorsal 
and lumbar areas of the spine.  Therefore, the Board must 
determine whether evidence shows that this condition, which 
affected the veteran's lumbar and dorsal spine, worsened in 
service or resulted in a superimposed disease.  As noted, 
service connection has been established for compression 
fracture of the 12th dorsal vertebra. 

None of the service medical records indicates that this 
preexisting condition which affected the dorsal and lumbar 
spine resulted in a worsened lumbar spine disability or that 
a current lumbar spine disorder is the result of a 
superimposed disease or injury that occurred in service.  
Medical evidence after service also does not establish such a 
relationship.  In this regard, a VA examination one month 
after the veteran's separation from active duty revealed no 
objective findings concerning the veteran's spine.  In 
November 1961, Dr. J.B. stated that the veteran's back 
condition was service connected, but did not clarify which 
back condition was related to service.  A VA examination 
performed in December 1961 included only a diagnosis of 
compression of D12, with no mention of the veteran's lumbar 
or cervical spine.  The remaining post-service medical 
evidence also makes no reference to epiphysitis.  It is thus 
apparent that the veteran's epiphysitis did not worsen in 
service or result in a superimposed disease involving the 
veteran's lumbar spine. 

The preponderance of the evidence is also against a finding 
that the veteran's lumbar and cervical spine disorders are 
related to service or to his service-connected compression 
fracture of the 12th dorsal vertebra.  As noted above, the 
only injury to the veteran's back while on active duty 
involved his dorsal or thoracic spine.  The November 1957 VA 
examination report also found no objective findings 
pertaining to any part of the veteran's spine.  Thus, no 
chronic disability involving the veteran's lumbar and 
cervical spine was shown in service or during the one year 
presumptive period after service.  

The preponderance of the evidence is also against a finding 
that the veteran's lumbar and cervical spine disorders are 
related to his service-connected compression fracture of the 
12th dorsal vertebra.  The only evidence in support of the 
veteran's claim is the September 1995 report from TO&SMC as 
well as the November 2000 opinion provided by Dr. T.M.  
However, both opinions are flawed in several respects.  The 
report from TO&SMC includes a physician's opinion that is was 
theoretically possible to have degenerative changes in these 
areas as a result of trauma, "as the one he received while 
in the service."  This opinion is speculative and not 
supported by any rationale.  Dr. T.M.'s opinion states that 
the veteran's back problems were related to the 1956 
inservice injury.  However, Dr. T.M. failed to indicated 
which back problem was related to the inservice injury, and 
he provided no supporting rationale.  

In addition, there is no evidence that either physician 
reviewed the veteran's claims file, thereby further 
diminishing the probative value.  See Swann v. Brown, 5 Vet. 
App. 177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying condition can be no 
better than the facts alleged by the veteran); see Black v. 
Brown, 5 Vet. App. 177, 180 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  

In contrast, VA examiners in August 1997, November 1998 and 
October 2001 did review the veteran's claims file and 
determined that the veteran's lumbar and cervical spine 
disorders were not related to service or to his service-
connected compression fracture of the 12th dorsal vertebra.  
To reiterate, a VA examiner in August 1997 stated that the 
veteran's radiculopathy in his upper and lower extremities 
was not related to his old compression fracture of T12; a VA 
examiner in November 1998 stated that, although he "did not 
have enough information to say that all the veteran's back 
injuries occurred in the service, he did not believe the 
cervical or lumbar spine conditions were due to arthritis in 
the 12th thoracic spine; and a VA examiner in October 2001 
stated that the veteran's disability involving the cervical 
spine was not aggravated by the injury he sustained in 
service, and that it was even less likely that his 
degenerative joint disease of the lumbosacral spine was 
related to the thoracic spine injury.  The Board places 
greater probative value on these opinions, as they were based 
on a review of the claims file and supported by sound 
rationale.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when decision makers give 
an adequate statement of reasons and bases); Guerrieri v. 
Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches....  As is true with any 
piece of evidence, the credibility and weight to be attached 
to these opinions [are] within the province of the [Board as] 
adjudicators. . .").  

Although the veteran believes that his lumbar and cervical 
spine disorders are related to his service-connected 
compression fracture of the 12th dorsal vertebra, as a 
layperson without medical expertise or training, his 
statements are insufficient to prove his claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu,  2 
Vet. App. at 494-95 (laypersons are not competent to render 
medical opinions); see also 66 Fed. Reg. 45,620, 45, 630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(2) 
(competency is an adjudicative determination).  As such, the 
veteran's statements are of limited probative value, 
especially in light of the medical evidence which fails to 
support his theory of service connection. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for cervical and lumbar spine disorders, to 
include as secondary to a compression fracture of the 12th 
dorsal vertebra.  Accordingly, there is not an approximate 
balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2098-2099 (2000); see also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) (holding that 
the VCAA did not alter the benefit-of-the doubt doctrine).  
Thus, the appeal is denied.


ORDER

Service connection for cervical and lumbar spine disorders, 
to include as secondary to a compression fracture of the 12th 
dorsal vertebra, is denied.



		
S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

